DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the reply filed on September 22, 2022, wherein; claims 1-9, and the Specification were amended.  The Examiner notes aforementioned response respectfully traverses rejections under 35 U.S.C. § 112(b) of claims 1-9 and 35 U.S.C. § 103 of claims 1-6, 9 in the application.  Claims 1-9 are pending.

Specification
	The disclosure is objected to because the following informalities:
SPECIFICATION
Page 2, “bod” might need to be changed to “box” since the Examiner interprets it as a typographical error.
CLAIMS
Claim Objections
	Claim 1 is objected because it is unclear locality of neck portion of the container.  The Examiner interprets neck portion as an end section of the container.

	Claim 1 is objected because it is unclear locality from where the neck receiver is pulled out and to where it is pulled into.  The Examiner interprets sideways displacement of the neck receiver within the box.

	Claim 2 is objected because it is unclear the definition of container.  The Examiner interprets container as a bottle or vessel.

	Claim 3 is objected because it is unclear locality of a channel defined in the box.  The Examiner interprets channel as a sideways cutout or opening in the surface of the box permitting sideways movement of the neck receiver.

	Claim 4 is objected because it is unclear the relation among the elastic band and being hinged at a hinging section.  The Examiner interprets being hinged as the looping over of the elastic band over the hinging section.

Claim 4 is objected because it is unclear the behavior extends around the holder in response to receiving the neck portion.  The Examiner interprets extends as the elongation caused in the elastic band due to displacement in the direction of the neck receiver.

	Claim 5 is objected because it is unclear the extent of contact among the elastic band and the holder.  The Examiner interprets contact as looping around the elastic band in the holder.

	Claim 5 is objected because it is unclear the direction of force applied to the curved section which causes the tension in the elastic band.  The Examiner interprets vertical force in the neck portion generates horizontal force in the right direction that imposes tension in the elastic band.

Claim 6 is objected because the operation of the packing device is unclear.  Line 28 (page 7) recites --container is placed in a curved section of the neck receiver--.  Line 2 (page 8) recites --when the container is inserted in the neck receiver--.  The Examiner interprets duplicity of actions among line 28 and line 2.

Claim 7 is objected because it is unclear the relation among the elastic band and being hinged at a hinging section.  The Examiner interprets being hinged as the looping over of the elastic band over the hinging section.

Claim 8 is objected because it is unclear locality of tight position-.   The Examiner interprets tight position as the latching effect caused by the neck receiver when inserting the container in the curved section.

Claim 9 is objected because it is unclear the steps to remove the container from the packing device.  The Examiner interprets the steps as manually holding the neck portion, sliding to the right the neck receiver, and pulling the neck portion out of the packing device.

Appropriate correction required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
--configured to pull the neck receiver-- in claim 1.
--configured to receive the neck portion-- in claim 3.
--configured to elongate-- in claim 4.
--configured to create tension-- in claim 5.
--configured to be placed inside the curved section-- in claim 6.
--configured to pull the neck receiver-- in claim 7.
--configured to pull the neck receiver-- in claim 8.
--configured to being pulled out-- in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (amended claim) recites the limitations:
--the opening-- (line 4).
--displaced sideways-- (line 4).
--pull the neck receiver-- (line 7).
--configured to be pulled out and pulled into position-- (lines 7-8).
There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Examiner interprets:
--the opening-- as an entrance within the --box-- solely for the --container--.
--displaced sideways-- as displacement perpendicular to the longitudinal axis of the container.
--pull the neck receiver-- as movement in the same direction of --displaced sideways--.
--configured to be pulled out and pulled into position-- as movement in the direction of --displaced sideways-- when inserting the --container--.

	Claim 2 (amended claim)recites the limitation:
--packed within the box-- (line 2).
There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Examiner interprets:
--packed within the box-- as placement of the --container-- in --the opening-- of claim 1.

	Claim 3 (amended claim) recites the limitation:
--neck receiver is configured to receive the neck portion-- (line 2).
There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, Examiner interprets:
-- neck receiver is configured to receive the neck portion -- as geometrical features in the --neck receiver-- capable of accepting those in the --neck portion--.

	Claim 4 (amended claim) recites the limitation:
--elastic band is configured to elongate due to displacement in a direction of the neck receiver-- (lines 5-6).
There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, Examiner interprets:
--elastic band is configured to elongate due to displacement in a direction of the neck receiver-- as elongation in the same direction as --displaced sideways-- of claim 1.

Claim 5 (amended claim) recites the limitation:
--vertical force in the neck portion is configured to generate a horizontal force in a rightward direction-- (lines 7-8).
There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, Examiner interprets:
--vertical force in the neck portion is configured to generate a horizontal force in a rightward direction-- as the external circular geometry of the --neck portion-- causing a --horizontal force-- (due to interference fit) when being inserted in the internal geometry of the --neck receiver--.

Claim 6 (amended claim) recites the limitation:
	--neck receiver and the elastic band are configured to hold the container-- (line 4).
There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, Examiner interprets:
--neck receiver and the elastic band are configured to hold the container-- as due by the internal geometry of the --neck receiver-- coupling with the external geometry of the --container--.

	Claim 7 (amended claim) recites the limitation:
		--elastic band is looped over a hinging section-- (line 2).
There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, Examiner interprets:

--looped over-- as circling the --hinging section-- with the internal diameter of the --elastic band--.

	Claim 8 (amended claim) recites the limitation:
--the tight position-- (line 4, line 5).
There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, Examiner interprets:
--the tight position-- as the locked position of the  --container-- after insertion of the --neck portion-- in the --neck receiver--.

	Claim 9 (amended claim) recites the limitations:
--slid rightward-- (line 4).
There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, Examiner interprets:
--slid rightward-- as  displacement perpendicular to the longitudinal axis of the --container--.

	Claims 5-9 (amended claims) are rejected since they recite functional limitations of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (U. S. Patent 47,430), hereinafter KOLB, in view of Bovet (France Patent Application FR2600307A1 [English Machine Translation]) hereinafter BOVET.
Regarding claim 1, KOLB teaches (see Figure 1 below) a packaging device (Fig. 1) comprising a box (Fig. 1), a neck receiver (Fig. 2, B), a holder (Fig. 4), an elastic band (Fig. 4, D), neck receiver (Fig. 2, B) is pulled out-into position within a channel (Fig. 2, F [sidewall], G [opposed to F]) on the box (Fig. 1, box) via elastic band (Fig. 4, D).  KOLB fails to teach neck receiver (Fig. 2, B) receives neck portion of the container.
However, BOVET teaches (see Figure 2 below) neck receiver (Fig. 6, 13) receives neck portion of the container (Fig. 6, 25) to laterally support and hold the neck of a container [bottle], (page 7, claim 4, lines.4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging device of KOLB to incorporate the neck receiver as taught by BOVET to laterally support and hold the neck of a container.

Figure 1

    PNG
    media_image1.png
    840
    573
    media_image1.png
    Greyscale


Figure 2

    PNG
    media_image2.png
    782
    567
    media_image2.png
    Greyscale


Regarding claim 2, the combination of KOLB and BOVET teaches the claimed invention as above in claim 1.  BOVET further teaches (see Figure 2 above) the container (Fig. 6, 18) being a bottle within the packaging device (Fig. 6, self-supporting tray) to permit satisfactory mechanization of the packaging lines [processing the packaging device] and improve mechanical strength during stacking [of the packaging device], (page 1, DESCRIPTION FR2600307A1, lines 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging device of KOLB to incorporate a bottle as taught by BOVET to permit satisfactory mechanization of the packaging lines [processing the packaging device] and improve mechanical strength during stacking [of the packaging device].

Regarding claim 3, the combination of KOLB and BOVET teaches the claimed invention as above in claim 1.  BOVET further teaches (see Figure 3 below) the neck receiver (Fig. 2, 10) possess curved section (Fig. 2, 17) to receive the neck portion of the container [bottle].

Figure 3

    PNG
    media_image3.png
    572
    701
    media_image3.png
    Greyscale


Claims 4-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over KOLB, in view of BOVET, as applied to claim 1 above, further in view of Jones et. al. (U. K. Patent GB283331A) hereinafter JONES.
Regarding claim 4, the combination of KOLB and BOVET teaches the claimed invention as above in claim 3.  KOLB further teaches (see Figure 1 above) that the elastic band (Fig. 4, D) is hinged to a hinging section (Fig. 2, hinging section) in the box (Fig. 1, box).  KOLB fails to teach that the elastic band (Fig. 4, D) extends around the holder (Fig. 4, holder) as response to receiving the neck portion.
However, JONES teaches (see Figure 4 below) the elastic band (Fig. 2, A) extend around the holder (Fig. 2, 6) as response to receiving the neck portion of the container to restrict its movement (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging device of KOLB and BOVET to incorporate the elastic band of JONES to restrict the movement of the container upon receiving its neck portion.

Figure 4

    PNG
    media_image4.png
    853
    409
    media_image4.png
    Greyscale


Regarding claim 5, the combination of KOLB, BOVET, and JONES teaches the claimed invention as above in claim 4.  KOLB, BOVET, and JONES further teach the holder is positioned inside the neck receiver to contact the elastic band.  The elastic band creates tension to pull the neck receiver along the channel when a force is applied on the curved section of the neck receiver using the neck portion of the container.

Regarding claim 6, the combination of KOLB, BOVET, and JONES teaches the claimed invention as above in claim 1.  The combination of KOLB, BOVET, and JONES further teaches operation of the packaging device requires the neck portion of the container to be placed near, but not within, the curved section of the neck receiver.  The elastic band hinging around the curved section of the neck receiver must be extended to accept the neck portion of the container.  The neck receiver will move to the left (due to the location of the elastic band in JONES) upon inserting the neck portion of the container into the curved section of the neck receiver.  The secure position of the container within the packaging device occurs when its neck portion falls within the curved section of the neck receiver.

Regarding claim 9, the combination of KOLB, BOVET, and JONES teaches the claimed invention as above in claim 8.  The combination of KOLB, BOVET, and JONES further teaches the container is removable by manually holding by its neck portion via inserting fingers in slots in the surface of the box.

Response to Arguments
Applicant’s arguments filed September 22, 2022 have been fully considered but they are not persuasive with regards to rejections under 35 U.S.C. § 112(b) and 35 U.S.C. § 103.
The Examiner notes that Applicant traverses objections of claims 1-9.  The Examiner also notes in the aforementioned arguments, Applicant submitted amendments to claims 1-9.  The Examiner notes amendments (as expressed by the Applicant) cause claims 1-9 to be reasonable clear, to the extent to withdraw aforementioned objections.
The Examiner notes that Applicant traverses the rejection of claims 1-9 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.  The Examiner notes aforementioned amendments are not found persuasive and have the effect of generating a new rationale for rejections under 35 U.S.C. § 112(b) as noted (see page 6 above).
The Examiner further notes Applicant traverses the rejections of claims 1-6, 9 under 35 U.S.C. § 103 as allegedly being unpatentable over KOLB, BOVET, JONES.
The Applicant notes claims 1-3 are rejected under 35 U.S.C. § 103 over KOLB in view of BOVET.  The Applicant further notes amendment in claim 1 as follows:
"A packaging device comprising: 
a box that is cuboidal in shape with an opening to accommodate a container, wherein the container is packed within the box;
a neck receiver positioned within the opening of the box, which is displaced sideways to receives a neck portion of the container; and 
a holder inserted within the neck receiver to mount an elastic band, wherein the elastic band is configured to pull the neck receiver, and wherein the neck receiver is configured to be pulled out and pulled into position within a channel defined on the box using the elastic band."
The combination of KOLB and BOVET (per Applicant’s arguments) fails to teach claimed features of amended claim 1.  Per the Applicants, Examiner relying on KOLB (see Fig. 1, Fig. 2, Fig. 3, Fig. 4 below) to allegedly suggest a holder is inserted within the neck receiver to mount an elastic band is an error.  The Applicant further expounds KOLB generally describes a jewelry case including an upper and lower external portion, an internal leaf, and a spring.  The Applicant interpret KOLB as follows:
“A spring, D, is secured at one end to the inside and rear of the upper portion, A', of the jewelry case. The outer end of the spring is adapted to the T- shaped groove E of leaf B. See Fig. 4 below. The jewel is attached/resting on a velvet-covered face of a leaf B. When the lid A is elevated, it is maintained by the spring D in a proper inclined position for displaying of the jewel. When the lid is depressed, the T-shaped end of the spring D acts on the similarly-shaped groove E of leaf B. Doing so depresses leaf B. And as a result, when lid A is closed leaf B occupies the position.”
Per the Applicant, the features described in KOLB have the following deficiencies:
The first deficiency is that part 4 in Fig. 4 cannot be inserted within leaf B.
The second deficiency, as a result of the first deficiency, is that KOLB’s leaf B cannot mount spring D. In so doing, the neck receiver is pulled out and into position within a channel using an elastic band.  Therefore, in view of KOLB’s separate and distinct arrangement, KOLB simply fails to teach or suggest a:
"holder inserted within the neck receiver to mount an elastic band, wherein the elastic band pulls the neck receiver, and wherein the neck receiver is pulled out and pulled into position within a channel defined on the box using the elastic band."
Further, per the Applicant, BOVET (see Fig. 6 below) fails to remedy KOLB’s failures regarding the above-mentioned features.  It is the view of the Applicant BOVET teaches a packaging for bottles placed in a lying position.  It is also the view of the Applicant that in view of the foregoing, one skilled in the art simply would not have been able to arrive at the features defined in amended claim 1 in view of the combination of KOLB and BOVET with a reasonable expectation of success.
The Examiner acknowledges the Applicant’s submission that neither KOLB and BOVET disclose the limitations of amended claim 1 (and its further limitations in claims 2-3) but found them not persuasive.  The Examiner notes evaluation of amended claims 1-3 further reflect in KOLB and BOVET and the claimed features are present.  The field of endeavor of KOLB and BOVET share commonalities with claims 1-3 as previously exposed above (see page 10 above).
The Examiner further notes Applicant traverses the rejections of claims 4-6, 9 under 35 U.S.C. § 103 as unpatentable over KOLB, in view of BOVET, and in further of JONES.
The Applicant expounds JONES (see Fig. 1, Fig. 2, Fig. 3 below) fails to remedy the deficiencies of KOLB, and BOVET applied to claim 1.  The Applicant further expounds that each of the rejected claims directly or indirectly depends thereon, similar arguments presented against claim 1 are applied with equal force to patentably distinguish over claims 4-6, 9.  The Examiner acknowledges the Applicant’s submission that JONES fails to remedy the deficiencies of KOLB, and BOVET but found them not persuasive.  The Examiner notes evaluation of amended claims 4-6, 9 further reflect in KOLB, BOVET, and JONES and the claimed features are present.  The field of endeavor of KOLB, BOVET, and JONES share commonalities with claims 4-6, 9. as previously exposed above (see page 14 above).


    PNG
    media_image5.png
    840
    577
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    865
    576
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    908
    409
    media_image7.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571) 272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY D. STASHICK can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735